Exhibit 10.62

 

CHEMTURA CORPORATION

199 Benson Road

Middlebury, CT 06749

 

February 13, 2009

 

BY HAND DELIVERY

 

Robert L. Wood

67 Tophet Road

Roxbury, CT 06783

 

Dear Bob:

 

Per our prior discussions, this letter (the “Amendment”) memorializes our
agreement to amend Paragraph 6 of your separation agreement dated December 8,
2008 (your “Agreement”), as follows:

 

6.             Restrictive Covenants.  You agree that for a two-year period
beginning on your Separation Date (December 8, 2008, as defined in the
Agreement) you will continue to abide by the restrictive covenants set forth in
Paragraphs 8, 9, and 10 of the Employment Agreement, provided, however, that the
Company agrees to modify the definition of “Competing Business” for purposes of
Paragraphs 1(e) and 9(e) of your Employment Agreement, so that such definition
now reads, in its entirety, as follows:

 

“Competing Business” shall include:

 

(a) any business that engages in or plans to engage in any aspect (including
development, production, marketing or sales) of the crop, pool chemicals or
household chemicals businesses, anywhere in the world;

 

(b) the following businesses, wherever in the world, of the following companies,
or any parent, subsidiary or affiliate of such company, and any respective
successor to such business or such company:

 

·                  The polymer additives business of Albermarle, Israel
Chemicals Ltd., BASF/Ciba, SongWon, or Clariant;

 

·                  The petroleum additives business of Lubrizol, Afton, Chevron,
or Exxon-Mobil;

 

--------------------------------------------------------------------------------


 

·                  The urethanes business of Dow, BASF, Bayer, Arch, Air
Products or COIM; and

 

·                  Any business of Akzo or Arkema;

 

(c) any business for which you take or plan to take any position or otherwise
perform or plan to perform any services, in any geographic region, that is 
reasonably likely to result in the use or disclosure of Confidential
Information, whether intentional or inadvertent.

 

Except as set forth in this Amendment, all other terms, conditions and
provisions of your Agreement shall remain unchanged and in full force and
effect.

 

 

Sincerely,

 

CHEMTURA CORPORATION

 

 

 

 

 

 /s/ Roger L. Headrick

 

Roger L. Headrick

 

Chairman

 

Organization, Compensation & Governance Committee

 

I hereby agree to the terms and conditions set forth above and agree that my
separation agreement dated December 8, 2008 shall be amended and modified
accordingly.

 

Accepted and agreed:

 

 

Signature:

 /s/ Robert L. Wood

 

 

Robert L. Wood

 

 

 

 

 

 

 

Date:

February 20, 2009

 

 

2

--------------------------------------------------------------------------------